                                                                                              FORM 1
                                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                     Page No:    1

                                                                                           ASSET CASES

Case No.:                     19-01954-MCF                                                                                                               Trustee Name:                            Noreen Wiscovitch-Rentas
Case Name:                    MARTINEZ DIAZ, ANA IVETTE AND DOMINGUEZ BOLERIN, JOSE WILLIAM                                                              Date Filed (f) or Converted (c):         04/08/2019 (f)
For the Period Ending:        03/31/2020                                                                                                                 §341(a) Meeting Date:                    05/09/2019
                                                                                                                                                         Claims Bar Date:                         08/19/2019

                                  1                                             2                             3                                  4                        5                                       6

                          Asset Description                                  Petition/                Estimated Net Value                    Property                Sales/Funds            Asset Fully Administered (FA)/
                           (Scheduled and                                  Unscheduled               (Value Determined by                    Abandoned               Received by            Gross Value of Remaining Assets
                      Unscheduled (u) Property)                               Value                         Trustee,                   OA =§ 554(a) abandon.          the Estate
                                                                                                    Less Liens, Exemptions,
                                                                                                       and Other Costs)

 Ref. #
1       SR 798 Km 3.5        Bo Rio Cana Caguas PR                              $80,000.00                                    $0.00                                            $0.00                                          FA
        00725
        3b/2b 2 floor residential prop on 1,377 s/m lot
       w/ adjacent but separate lot
       1,497 s/m Barrio Rio Caña, Caguas, w/ a small
       apt built on same land
       where debtor husband has needed to move
       recently operated cannot
       climb stairs. Hypothetical Liquidation expenses
       of approx 20% will further
       reduce any equity to approx $13,700. Value
       based on Abreu Comparables
       Sales Data. Homestead claimed under PR Law
       195.
Asset Notes:      Debtor amended schedules to update exemption and use 80local rules(exemption claimed at the time of petition $51795) docket 7 filed 5/9/19
2        SR 798 Km 3.5 Bo Rio Cana Caguas PR                                        Unknown                             $9,999.00                                              $0.00                                  $10,000.00
         00725-5000
         Adjacent but separate from debtors' residence
         undev. lot 1,497 s/m
         Barrio Rio Caña, Caguas. It appears to be of no
         use to anyone it is
         practically a cliff making any construction or use
         doubtful. Comparable
         Sales data obtained show no undev. lots as
         comparable sales. Purchased
         in approx 1996 from father as ramanent of
         principal property for $16,000
         but since then property continues to lose ground
         from rain & some
         flooding.
                                                                                              FORM 1
                                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                        Page No:    2

                                                                                           ASSET CASES

Case No.:                    19-01954-MCF                                                                                                                   Trustee Name:                            Noreen Wiscovitch-Rentas
Case Name:                   MARTINEZ DIAZ, ANA IVETTE AND DOMINGUEZ BOLERIN, JOSE WILLIAM                                                                  Date Filed (f) or Converted (c):         04/08/2019 (f)
For the Period Ending:       03/31/2020                                                                                                                     §341(a) Meeting Date:                    05/09/2019
                                                                                                                                                            Claims Bar Date:                         08/19/2019

                                 1                                               2                             3                                    4                        5                                       6

                        Asset Description                                    Petition/                 Estimated Net Value                       Property               Sales/Funds            Asset Fully Administered (FA)/
                         (Scheduled and                                    Unscheduled                (Value Determined by                       Abandoned              Received by            Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                 Value                          Trustee,                      OA =§ 554(a) abandon.         the Estate
                                                                                                     Less Liens, Exemptions,
                                                                                                        and Other Costs)

3       make: Lexus Model: GS 430 Year: 2001 Mileage:                                $1,340.00                                 $0.00                                              $0.00                                          FA
        125,000 Other Information: Kbb Fair Trade in
        Value Transmission is failing
        although in working condition
Asset Notes:     Debtor amended schedules to claimed exemption under local rules(exemption claimed at the time of petition $1340) docket 7 filed 5/9/19
                 The cost of administration outweigh its value. NWR 12/10/19
4       Make: Toyota Model: Camry Year: 1999                                     $520.00                                    $0.00                                                 $0.00                                          FA
        Mileage: 180,000 Other Information: Kbb Fair
        Trade in Value
Asset Notes:     Debtor amended schedules to claimed exemption under local rules(exemption claimed at the time of petition $520) docket 7 filed 5/9/19
                 The cost of administration outweigh its value. NWR 12/10/2019
5       Make: Jeep Model: Wrangler Year: 2001                                  $2,543.00                                    $0.00                                                 $0.00                                          FA
        Mileage: 170,000 Other Information: Kbb Fair
        Trade in Value
6       Living room set                                                               $200.00                                  $0.00                                              $0.00                                          FA
7       Dining room set                                                               $200.00                                  $0.00                                              $0.00                                          FA
8       Kitchen Appliances Referigerator Stove                                       $1,500.00                                 $0.00                                              $0.00                                          FA
        Microwave Washer Pots & Pans Kitchenware
        Linens
9       1 bedroom set                                                                 $100.00                                  $0.00                                              $0.00                                          FA
10      2 Smartphones                                                                 $100.00                                  $0.00                                              $0.00                                          FA
11      Checking Acct #2772 BPPR                                                        $4.01                                  $0.00                                              $0.00                                          FA
Asset Notes:     Debtor amended schedules to update balance on account(balance listed at the time of petition $10) docket 7 filed 5/9/19
                 The cost of administration outweigh its value. NWR 12/10/19
12      Checking Acct #0703 BPPR                                                  $228.41                                     $0.00                                               $0.00                                          FA
Asset Notes:     Debtor amended schedules to update balance on account(balance listed at the time of petition $110) docket 7 filed 5/9/19
                 The cost of administration outweigh its value. NWR 12/10/19
13      Savings Acct #3516 BPPR SS Direct Deposit                             $49,051.49                                      $0.00                                               $0.00                                          FA
       Needed for future support & continuing medical
       conditions & complications
Asset Notes:     Social Security benefits.
                                                                                               FORM 1
                                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                       Page No:    3

                                                                                            ASSET CASES

Case No.:                     19-01954-MCF                                                                                                                  Trustee Name:                            Noreen Wiscovitch-Rentas
Case Name:                    MARTINEZ DIAZ, ANA IVETTE AND DOMINGUEZ BOLERIN, JOSE WILLIAM                                                                 Date Filed (f) or Converted (c):         04/08/2019 (f)
For the Period Ending:        03/31/2020                                                                                                                    §341(a) Meeting Date:                    05/09/2019
                                                                                                                                                            Claims Bar Date:                         08/19/2019

                                  1                                               2                               3                                 4                        5                                       6

                         Asset Description                                    Petition/                    Estimated Net Value                   Property               Sales/Funds            Asset Fully Administered (FA)/
                          (Scheduled and                                    Unscheduled                   (Value Determined by                   Abandoned              Received by            Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                 Value                             Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                         Less Liens, Exemptions,
                                                                                                            and Other Costs)

14     401K General Gases & Supplies Corp                                     $6,305.68                                    $0.00                                                  $0.00                                          FA
       Retirement Plan
Asset Notes:    Debtor amended schedules to claimed exemption under local rules(exemption claimed at the time of petition $0) docket 7 filed 5/9/19
15      2018 Refund State                                                              $364.00                                     $0.00                                          $0.00                                          FA
Asset Notes:       The cost of administration outweigh its value.
16     Life Ins Coca Cola employee benefit Ana                                    $50,000.00                                       $0.00                                          $0.00                                          FA
       Martinez Diaz
Asset Notes:     No cash surrender value.
17      Life Insurance 75% Ana Martinez Diaz                                     $128,000.00                                       $0.00                                          $0.00                                          FA
Asset Notes:       No cash surrender value.
18      Life Insurance Jose W Dominguez Bolerin                                       Unknown                                      $0.00                                          $0.00                                          FA
Asset Notes:       Debtor testified at the 341 Meeting that it does not exist. NWR 12/10/19


TOTALS (Excluding unknown value)                                                                                                                                                                   Gross Value of Remaining Assets
                                                                                 $320,456.59                               $9,999.00                                              $0.00                               $10,000.00




     Major Activities affecting case closing:
      03/25/2020      Property was placed in auction, but was suspended due to Governor's order to self quarantine. Trustee to follow up during summer 2020. NWR 3-25-20
      02/16/2020      Trustee to list again property with CCS to see if it drums up buyers. NWR 2/16/20
      12/11/2019      Trustee to place the realty in CCS to see if it drums up buyers. NWR 12/11/19
      08/30/2019      Trustee continues to attempt to market the realty. NWR 8/30/2019
      05/20/2019      Trustee to attempt to sell lot of land next to Debtor's Property. Bar date requested. 341 Meeting has not been concluded. NWR 5/20/19


 Initial Projected Date Of Final Report (TFR):           12/31/2021                              Current Projected Date Of Final Report (TFR):          12/31/2021               /s/ NOREEN WISCOVITCH-RENTAS
                                                                                                                                                                                 NOREEN WISCOVITCH-RENTAS
